COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-16-00321-CV


HAROLD DICKSON                                                      APPELLANT

                                           V.

THE CITY OF BURKBURNETT,                                              APPELLEE
TEXAS, A MUNICIPALITY

                                       ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 184,528-B

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion to Dismiss.”        It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 3, 2016




                              2